CORRECTED NOTICE OF ALLOWABILITY
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2018, had a typographical error.  The second patent citation number of 961895 to Liu et al., has been corrected to 9691895. The information disclosure statement has been reconsidered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2020, has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended in the claims as follows:
In claim 1, lines 7-8, please delete the phrase “an HV N-Well (HVNW) region; and an HV P-Well (HVPW) region” and insert in its place the following: --a High Voltage N-Well (HVNW) region; and a High Voltage P-Well (HVPW) region--.
Allowable Subject Matter
Claims 1-3, 5-10 and 12-22 allowed.

Regarding claims 1-3, 5-8 and 21-22, the prior art of record neither anticipates nor renders obvious all the limitations of base claim 1, including: a High Voltage N-Well (HVNW) region; and a High Voltage P-Well (HVPW) region, wherein at least one of the HVNW region and the HVPW region comprises a portion directly underlying the gate dielectric; and a recess between the first sidewall portion and the second sidewall portion of the recess, wherein the gate dielectric and the gate electrode both extend into the recess.
Regarding claims 9-10 and 12-14, the prior art of record neither anticipates nor renders obvious all the limitations of base claim 9, including: a gate stack comprising a gate dielectric and a gate electrode over the gate dielectric, wherein a bottom surface of the gate dielectric contacts the second top surface of the bottom portion of the isolation region; and a gate spacer on a sidewall of the gate stack, wherein the gate spacer has an additional bottom surface lower than the top surface of the semiconductor substrate.
Regarding claims 15-20, the prior art of record neither anticipates nor renders obvious all the limitations of base claim 15, including: a dielectric layer comprising a planar bottom surface, wherein the planar bottom surface comprises: a first portion contacting the first gate stack; a second portion contacting the second gate stack; and a third portion directly over the first gate spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829